Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/27/2022  has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the limitations of “ wherein the testing circuit comprises a plurality of sub-testing circuits comprising a plurality of output channels electrically connected to some of the plurality of signal lines”  as recited in claim 1 and the limitation of  “wherein the plurality of sub-testing circuits comprise a plurality of output channels electrically connected to some of the plurality of signal lines” as recited in claim 9  do not have original supports in the specification and in the drawings. Therefore they introduce new matters. It is noted that paragraph# 0024 of the specification  states” The testing circuit includes a plurality of  output channels, and at least a portion of the plurality of output channels are electrically connected to a plurality of signal lines” and this limitation is  not the same as  the limitation of “the testing circuit comprises a plurality of sub-testing circuits comprising a plurality of output channels electrically connected to some of the plurality of signal lines” as recited in claim 1 and the limitation of  “wherein the plurality of sub-testing circuits comprise a plurality of output channels electrically connected to some of the plurality of signal lines” as recited in claim 9.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
5.	Search were performed and no prior art was found to meet the limitations of claims 1-20 However, these claims are not allowed due to their deficiencites as mentioned in the current office action.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim (Pg-Pub#20160104402) disclose organic light emitting dis0play panel and test method.
Kim (Pat#9,595,213) discloses Organic Light-emitting Display Panel.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2858